 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 616River City Elevator Co., Inc. and International Union of Elevator Constructors. Cases 25ŒCAŒ27125Œ1 and 25ŒRCŒ9901 July 11, 2003 SUPPLEMENTAL DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY MEMBERS SCHAUMBER, WALSH, AND ACOSTA On March 12, 2001, the National Labor Relations Board issued a Decision and Order1 in the above-entitled proceeding, finding that the Employer had violated Sec-tion 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union™s request to bargain and to provide information following the Union™s certification, in Case 25ŒRCŒ9901, as the exclusive representative of the em-ployees in the appropriate unit.  The Board ordered the Respondent to recognize and bargain with the Union. Thereafter, the Employer petitioned the United States Court of Appeals for the Seventh Circuit for review of the Board™s Order, and the Board filed a cross-application for enforcement.  The Employer argued that the Board had erred in overruling objections to the elec-tion that resulted in the Union™s certification.  (The tally of ballots was 4 for representation, and 3 against.)  On May 13, 2002, the court issued its opinion2 denying en-forcement of the Board™s Order.  Specifically, the court held that the Union™s preelection offer of mechanic™s cards to all unit employees, whether or not they had completed the requisite training, violated the dictates of NLRB v. Savair Mfg. Co., 414 U.S. 270 (1973). NLRB v. River City Elevator Co., 289 F.3d at 1033.  The court concluded: ﬁIn the instant case, where representation was decided by one vote and gifts of substantial value were offered by the Union as part of its campaign, we find that laboratory conditions did not exist.ﬂ Id. (citing General Shoe, 77 NLRB 124, 127 (1948).   On October 10, 2002, the Board advised the parties that it had accepted the court™s decision and invited the parties to file statements of position. The Union re-quested that the Board direct a second election; the Em-ployer opposed a second election. The Board has delegated its authority in this proceed-ing to a three-member panel. The Board has reviewed the record, including the par-ties™ statements of position. In light of the court™s deci-sion, the sole issue for determination is whether to direct a second election in the underlying representation pro-ceeding, Case 25ŒRCŒ9901.  For the reasons discussed below, we find that current bargaining unit employees                                                                                                                      1 333 NLRB No. 67 (not reported in Board volumes). 2 NLRB v. River City Elevator Co., 289 F.3d 1029. should have the opportunity to resolve the question of their representation by the Union in a second election. In its statement, the Employer argued that a second election should not be held without a new showing of interest.  It contended that (1) the Union™s objectionable conduct tainted the original showing of interest and has not been remedied, and (2) the original showing of inter-est is stale in light of the passage of time since the elec-tion and the turnover in the bargaining unit, where only two of the original seven employees remain.  We find that the balance of factors weighs against requiring a new showing of interest.   Congress has entrusted the Board with a wide degree of discretion in establishing the procedures and safe-guards necessary to ensure employees™ free choice in a Board election.  NLRB v. A. J. Tower Co., 329 U.S. 324, 330Œ331 (1946).3  The Board™s showing-of-interest re-quirement represents an exercise of that discretion.  Its purpose is to determine initially whether employee sen-timent warrants the expenditure of Board resources re-quired to hold an election.  Gaylord Bag Co., 313 NLRB 306, 306Œ307 (1993). It is an intraagency administrative determination, and, as such, is not litigable by the parties.  See, e.g., O .D. Jennings & Co., 68 NLRB 516, 517Œ518 (1946).   It has been the Board™s long-held practice to direct a new election if objectionable conduct requires setting aside the results of a prior election.  The Employer cites no case, and our research has not disclosed any, involv-ing a Savair violation or other objectionable promise of benefit by a union where the Board required a new show-ing of interest on the theory that the objectionable con-duct tainted the original showing of interest.  In Gaylord Bag Co., supra, the Board expressly rejected a similar argument based on objectionable Savair card solicita-tions.  It distinguished the situation of objectionable un-ion conduct under Savair from a situation where ﬁthe Board may treat the election as a nullity when an em-ployer has engineered the filing of a decertification peti-tion and thereby abused the Board™s electoral processes.ﬂ Id. (citing Ron Tirapelli Ford v. NLRB, 987 F.2d 433, 443 (7th Cir. 1991)).4 3  See also NLRB v. Waterman S.S. Co., 309 U.S. 206, 226 (1940), and NLRB v. Wyman-Gordon Co., 394 U.S. 759, 767 (1969). 4   Sec. 11028.4 of the Board™s Casehandling Manual on Representa-tion Proceedings, cited by the Employer in its brief, refers to Ron Ti-rapelli Ford in support of the proposition that ﬁwhen the petition itself was tainted by unfair labor practices and thus void ab initio, the peti-tion should be dismissed irrespective of the conduct of an election, which is considered a nullity.ﬂ (Emphasis added.)  In the present case there was no allegation, much less a finding, that the Union™s conduct amounted to an unfair labor practice. 339 NLRB No. 82  RIVER CITY ELEVATOR CO. 617We also find no merit in the Employer™s argument that 
a second election is inappropriate due to the lapse of time 
and/or turnover of employees 
since the petition was filed.  
The Board has held that these factors do not require a 
new showing of interest or dismissal of the petition when 
an election has been set asid
e because of an employer™s 
objectionable conduct, (see, e.g., 
Sheraton Hotel 
Waterbury
, 316 NLRB 238 (1995)), or a Board agent™s 
objectionable conduct (
Chester Valley, Inc., 266 NLRB 
480 (1983)).  We see no reason for a different result 
when an election has been se
t aside because of a union™s objectionable conduct. 
There are several reasons to adhere to the practice of 
directing another election.  First and foremost, once a 
valid question concerning representation has been raised, 
we believe that the statutory policy of free choice in the 
selection of bargaining representative should be afforded 
maximum expression, by pursuing the process through to 
its end in a valid election vote by secret ballot.  To roll 
back the representation procedures further than a new 
election, however, and require another administrative 
showing of interest, could result in preemption of the 
employees™ statutory right to a Board-conducted secret-
ballot election.  There is no 
need or compelling reason to 
do that. 
Second, as previously stated, the 30-percent showing 
of interest requirement is a purely administrative matter, 
designed to determine whether enough employees want 
an election to warrant expenditure of Board™s resources.  
It is not statutorily required,
5 nor is it intended to create a 
right in any party to protest the conduct of an election.  

Unquestionably, it is not regarded as proof of the ulti-
mate employee choice on the question concerning repre-
                                                          
 5 Sec. 9(c)(1)(A) states only that the Board shall investigate a peti-
tion and may order an election ﬁ(w)
henever a petition shall have been filed . . . alleging that a substan
tial number of employeesﬂ desire union 
representation in collective bargaining or assert that an incumbent 
union is no longer a majority representative.  See generally 
NLRB v. Metro-Truck Body
, 613 F.2d 746, 749Œ750 (1979).  Thus, the statutory 
language speaks only of a showing of 
interest upon the filing of a ﬁpeti-
tion.ﬂ  For as long thereafter as th
e Board is processing that petition, there is no statutory requirement to re
peat or reinvestigate the allegation that ﬁa substantial number of empl
oyeesﬂ desire, or no longer desire, 
union representation.  The statutory 
requirement of a new showing of 
interest would arise only if a new election petition were filed for the 
same bargaining unit.  
sentation.  See, e.g., Amos-Thompson Corp.
, 49 NLRB 
423, 427 (1943). Third, it is important to note that continuing the elec-
tion process even when there has been substantial turn-
over among employees who initially supported the elec-
tion petition imposes no hardship on the current work-
force.  Those employees are properly accorded the op-

portunity to resolve the ultimate question concerning 
representation.   
Finally, administrative difficulties would be presented 
if we were to adopt the approach that passage of time and 

employee turnover require 
dismissal of the petition 
unless supported by a new showing of interest.  Although 
the Board does not lightly set 
aside the results of an elec-tion, it is nevertheless sometimes required to do so.  The 
Employer suggests no guidelines 
or rule of general appli-
cability as to when it would be appropriate for the Board 

to require a fresh showing of interest.  Nor, given the 
purpose of the requirement, do we readily discern any 
standards that would guide such an inquiry.  In that cir-
cumstance, we are persuaded that allowing parties to 
raise and litigate such questions would be an unwise ex-
penditure of agency resources and cause delay in repre-
sentation proceedings. In sum, based on the foregoing reasons, we conclude 
that the most accurate, fair, 
and efficient way to resolve the question concerning representation originally raised 
in this case is simply to continue with the Board™s prac-
tice of conducting another election without requiring a 
new showing of interest.  This best permits the employ-
ees to choose whether they wish to organize or to refrain 
therefrom. 
ORDER Now, therefore, in view of the foregoing, the National 
Labor Relations Board orders that the Decision and Or-
der in Case 7ŒCAŒ42054 is vacated, and, it is further 
ordered, that Case 25ŒRCŒ9901 is reopened, the election 
is set aside, and the certification of representative is re-
voked, and, it is further ordered, that Case 25ŒRCŒ9901 
be remanded to the Regional Director for Region 25 for 
the purpose of conducting a second election as directed 
below. 
[Direction of Second Election omitted from publica-
tion.] 
 